Rehearing En Banc Granted; Opinion of December 12, 2002 Withdrawn;
Affirmed and En Banc Majority and Dissenting Opinions on Re








Rehearing En Banc Granted; Opinion of December 12,
2002 Withdrawn; Affirmed and En Banc Majority and Dissenting Opinions on
Rehearing filed July 31, 2003.
 
 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-01-00529-CV
____________
 
THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON d/b/a JOHN
SEALY HOSPITAL (AUTMB@) ,
Appellant
 
V.
 
KEVIN BARRETT, M.D., Appellee
 

 
On
Appeal from the 122nd District Court
Galveston County, Texas
Trial
Court Cause No. 95CV0834
 

 
E
N   B A N C   D I S S E N T I N
G   O P I N I O N   O N   R E H E A R I N G
For
the reasons expressed in Texas Southern University v. Carter, 84  S.W.3d 787 (Tex.
App.CHouston
[1st Dist.] 2002, no pet.) and in City of San Antonio v. Marin,
19 S.W.3d 438 (Tex. App.CSan Antonio 2000, no pet.), I respectfully disagree with the
majority=s
conclusion that the statutory prerequisites for filing suit under the
Whistleblower Act are not 
 
 




jurisdictional.                         
 
 
 
 
/s/        Leslie
Brock Yates
Justice
 
 
Rehearing
En Banc Granted; Opinion of December 12, 2002, Withdrawn; Judgment rendered and
En Banc Majority and Dissenting Opinions On Rehearing
filed July 31, 2003. (En Banc Majority Opinion delivered by Chief Justice Brister and joined by Justices Hudson, Fowler, Edelman,
Frost and Guzman.  En Banc Dissenting
Opinion delivered by Justice Anderson and joined by Justice Seymore.  Justice Yates also filed an En Banc
Dissenting Opinion).